Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dohm Chankong on 10 November 2021.

The application has been amended as follows: 

Claim 1, third paragraph:
receiving, by the smart outlet from a monitoring center in the controlled environment, a rule for relaying power through the smart outlet, wherein the rule includes an authorization for relaying power at an authorized location for the device or the user in the controlled environment;

Claim 4, second paragraph:
	transmitting an alert message to [[a]] the monitoring center; and

Claim 6, second paragraph:
	transmitting the device identification information and the user identification information to [[a]] the monitoring center;

Claim 9, fifth paragraph:
receiving, at the smart outlet from a monitoring center in the controlled environment, a rule for relaying power through the smart outlet, wherein the rule includes an authorization for relaying power at an authorized location for the device or the user in the controlled environment; 

Claim 12, second paragraph:
	transmitting an alert message to [[a]] the monitoring center; and

Claim 16, second to fourth paragraphs:
detecting, by a smart outlet in an inactive state, a connection with a device and the smart outlet, wherein the smart outlet is located in a controlled environment and the smart outlet in the inactive state does not provide power; 
receiving, at the smart outlet in the inactive state, device identification information associated with the device and user identification information associated with a user of the device; 
for the device or the user in the controlled environment; 

Claim 19:
The non-transitory computer readable medium of claim 18, the operations further comprising, in response to the device being identified as not authorized, transmitting an alert message to [[a]] the monitoring center.

Reasons for Allowance
Claims 1-20, as filed 24 September 2021 and as further amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a method for contraband detection with a controlled environment including control of smart outlet receiving device and user identification information to selectively relay power from the outlet to the device upon determination the device is authorized based on the information, and further to include operations for "receiving, by the smart outlet from a monitoring center in the controlled environment, a rule for relaying power through the smart outlet, wherein the rule includes an authorization for relaying power at an authorized location for the device or the user in the controlled environment; determining, based on the rule, that the smart outlet is located in the 
Claims 2-8 are allowed for being dependent on claim 1.
Claim 9 recites a smart outlet operated with essentially the same components in essentially the same manner as claim 1, and therefore overcomes the cited prior art of record by the same reasoning applied to claim 1 above.
Claims 10-15 are allowed for being dependent on claim 9.
Claim 16 recites a non-transitory computer-readable medium for performing essentially the same operations with essentially the same components as claim 1, and therefore overcomes the cited prior art of record by the same reasoning applied to claim 1 above.
Claims 17-20 are allowed for being dependent on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836